Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 25, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as an administrative assistant. The employer’s request that claimant take her lunch hour only between 12:00 p.m. and 1:00 p.m. was reasonable and her refusal to do so constituted misconduct. We therefore find that substantial evidence supports the Board’s finding.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.